IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                           )
                                             )
          v.                                 )     ID No. 0310020476
                                             )
JESSE J. CARTER,                             )
                                             )
                     Defendant.              )

                           Date Submitted:   July 20, 2020
                           Date Decided:     September 29, 2020

                                     ORDER

          Upon consideration of Defendant’s Motion for Modification of Sentence

(“Motion”),1 Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

          1.   On March 10, 2004, the Defendant pled guilty to three counts of

Robbery First Degree and one count of Possession of Firearm During Commission

of Felony (“PFDCF”).2 By Order issued on April 30, 2004, effective on October 26,

2003, the Defendant was sentenced as follows: for the first count of Robbery First

Degree, IN03-11-0298 5 years at Level V; for the second count of Robbery First

Degree, IN03-11-0299, 5 years at Level V; for the third count of Robbery First

Degree, IN03-12-0227, 5 years at Level V, suspended after 4 years, for 6 months at

Level IV Work Release, and 6 months at Level III, hold at Level V until space is


1
    D.I. 25.
2
    D.I. 7.
available at Level IV; for PFDCF, IN03-12-0228, 7 years at Level V.3

       2.     On July 20, 2020, Defendant filed this Rule 35 Motion asking the Court

to give him “90 days level 5 and suspend the level 4 conditions . . . and any level 5

Your Honor deems appropriate to suspend to level 4.” In support of his Motion,

Defendant explains that “COVID-19 is causing serious problems with inmate[s]

being able to reach level 4[,] resulting in overcrowding conditions.” Defendant also

notes that he is not from Delaware.

       3.     This is Defendant’s third motion for modification of his sentence.4 The

Court does not consider repetitive requests for sentence modification.5 “A motion

is ‘repetitive’ as that term is used in Rule 35(b) when it is preceded by an earlier

Rule 35(b) motion, even if the subsequent motion raises new arguments. Rule 35(b)

does not set forth any exception to the repetitive motion bar.”6 Because this Motion

is repetitive, it is procedurally barred.

       4.     The sentence is appropriate for all the reasons stated at the time of

sentencing. No additional information has been provided to the Court that would

warrant a reduction or modification of this sentence.

       5.     Accordingly, for the reasons stated above, this Court finds the


3
  D.I. 8. Defendant was also sentenced to pay fines and restitution. Id.
4
  Defendant filed his first Motion for Modification of Sentence on June 2, 2004; the Court denied
that motion on July 7, 2004. D.I. 9, 12. Defendant filed his second Motion for Modification of
Sentence on March 27, 2019; the Court denied that motion on June 19, 2019. D.I. 23, 24.
5
  Super. Ct. Crim. R. 35(b).
6
  State v. Culp, 152 A.3d 141, 144 (Del. 2016) (citation omitted).
                                               2
Defendant has not demonstrated cause for the relief sought in the Rule 35 Motion.

      NOW, THEREFORE, for the foregoing reasons, the Defendant’s Rule 35

Motion is DENIED.


                                            /S/ Jan R. Jurden
                                      Jan R. Jurden, President Judge



Original to Prothonotary:

cc:   A.J. Roop, Esq., DAG
      Jesse J. Carter (SBI# 00516667)




                                        3